DETAILED CORRESPONDENCE
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
	Applicant’s amendment to the claims filed on 10/14/2021 in response to the Final Rejection mailed on 07/14/2021 is acknowledged and entered into the record.
	Applicant’s remarks filed on 10/14/2021 in response to the Final Rejection mailed on 07/14/2021 have been fully considered by the examiner and are deemed persuasive to overcome the objections and rejections of record.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1-5, 7-8, and 11-13 under 35 U.S.C. 103 as being unpatentable over Malten et al. (WO2017/005640, published 01/12/2017; cited on IDS filed on 10/18/2018) in view of Svendsen et al. (US Patent Application Publication 2010/0034797; cited on PTO-892 mailed on 01/14/2021) is withdrawn in view of the examiner’s amendment to the claims set forth below that recites a substitution at a position corresponding to the amino acid at position 
	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Malten et al. (WO2017/005640, published 01/12/2017; cited on IDS filed on 10/18/2018) in view of Svendsen et al. (US Patent Application Publication 2010/0034797; cited on PTO-892 mailed on 01/14/2021) as applied to claims 1-5, 7-8, and 11-13 above, and further in view of Andersen et al. (US Patent Application Publication 2016/0075976 A1; cited on PTO-892 mailed on 01/21/2020) is withdrawn for the reasons set forth above regarding Malten et al. and Svendsen et al.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given by Mr. George Leal, Reg. No.  56,813, on 11/05/2021. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace the claim set filed on 10/14/2021 with the following re-written claim set.
1. (Currently Amended) A water-soluble unit dose article comprising a water-soluble film and a liquid laundry detergent composition, wherein the liquid laundry detergent composition comprises:  
	a variant having an amino acid sequence that is 90% identical to the amino acid sequence of SEQ ID NO:  2 with the exception of a substitution at a position corresponding to the amino acid at position 118 of the amino acid sequence of SEQ ID NO:  2, and comprises[[:]]  the amino acids at positions 40, [[T]]244[[E]], or [[V]]60[[E]] of the amino acid sequence of SEQ ID NO:  2[[;]] and (ii) the substitutions , wherein said variant lipase has lipase activity; 
	and a detergent adduct.

2.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein said variant lipase comprises a substitution at a position corresponding to the amino acid at of the amino acid sequence of SEQ ID NO:  2.

3.  (Currently Amended) The water-soluble unit dose article of claim 1, comprising the susbstitutions A40I and R118F.

4.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein said variant lipase the substitution R118F and one or more of the substitutions 

5-6. (Cancelled)

7.  (Currently Amended) The water-soluble unit dose article of claim 1: 
	
	wherein the variant lipase comprises the substitutions of the substitutions 
	wherein the variant lipase comprises the substitutions of the substitutions 
	wherein the variant lipase comprises the substitutions of the substitutions 
	wherein the variant lipase comprises the substitutions of the substitutions 
	wherein the variant lipase comprises the substitutions of the substitutions 
the substitutions of the substitutions 

8.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein the variant lipase further comprises the substitution P256T.

9.  (Cancelled)

10.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein one or more variant lipase 

11.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein the liquid laundry detergent composition comprises a polymer selected from carboxymethyl cellulose, a hydrophobically modified carboxymethyl cellulose or a mixture thereof.

12.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein the liquid laundry detergent composition comprises a non-soap anionic surfactant comprises linear alkylbenzene sulphonate, alkoxylated alkyl sulphate or a mixture thereof.

13. (Currently Amended) The water-soluble unit dose article of claim 1, wherein the liquid laundry detergent composition comprises:
	a. a cationic polysaccharide selected from cationically modified hydroxyethyl cellulose, cationically modified hydroxypropyl cellulose, cationically and hydrophobically modified hydroxyethyl cellulose, cationically and hydrophobically modified hydroxypropyl cellulose, or a mixture thereof;
	b. an alkoxylated polyethyleneimine;
	c. a mixture thereof.

14.  (Currently Amended) A process for washing fabrics comprising the steps of:
	a. combining [[a]] the water-soluble unit dose article of claim 1 with sufficient water to dissolve the water-soluble film and dilute the laundry detergent composition[[,]] to form a wash liquor;
	b. contacting the wash liquor with at least one fabric to be washed.

15.  (Currently Amended) The water-soluble unit dose article of claim 1, wherein the variant the amino acid at position 23 of the amino acid sequence of SEQ ID NO:  2.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1-4, 7-8, 10-13 and 15 are drawn to a water-soluble unit dose article comprising a water-soluble film and a liquid laundry detergent composition, wherein the liquid laundry detergent composition comprises:  a variant lipase having an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:  2 with the exception of a substitution at a position corresponding to the amino acid at position 118 of the amino acid sequence of SEQ ID NO:  2, and comprises[[:]]  (i) a substitution at one or more positions corresponding to the amino acids at positions 40, 244, or 60 of the amino acid sequence of SEQ ID NO:  2 and (ii) the substitutions T231R and N233R, wherein said variant lipase has lipase activity; and a detergent adduct.  The closest prior art of record are the references of Malten et al. and Svendsen et al. [see prior office actions]; however, Malten et al. and Svendsen et al. do not teach or suggest a variant lipase having an amino acid sequence that is at least 90% identical to the amino acid sequence of SEQ ID NO:  2 with the exception of a substitution at a position corresponding to the amino acid at position 118 of the amino acid sequence of SEQ ID NO:  2.  Accordingly, the water-soluble unit dose article of claims 1-4, 7-8, 10-13 and 15 are allowable over the prior art of record.  In as much as the process of claim 14 requires the water-soluble unit dose article of claim 1, the process for washing fabrics of claim 14 is allowable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons of Allowance”.
Election/Restriction
Claims 1-4, 7-8, 10-13 and 15 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 10/22/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn.  Claim 14, directed to a process for washing fabrics is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Quick Path Information Disclosure Statement

	For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656